    2:18-mn-02873-RMG          Date Filed 01/22/21     Entry Number 1125         Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 IN RE: AQUEOUS FILM-FORMING
 FOAMS PRODUCTS LIABILITY                              MDL NO. 2:18-MN-2873-RMG
 LITIGATION
                                                       This Document Relates to:
                                                       2:20-cv-3307
                                                       Attorney General Dana Nessel v.
                                                       E.I. Du Pont De Nemours and
                                                       Company, et al.



        DEFENDANT VERDE ENVIRONMENTAL, INC.’S GENERAL DENIAL
         AND PRELIMINARY STATEMENT OF AFFIRMATIVE DEFENSES

       In accordance with the order of the Court, Defendant Verde Environmental, Inc. (“Verde”)

makes the following General Denial and Preliminary Statement of Affirmative Defenses in

response to the Complaint filed by the Attorney General Dana Nessel, on behalf of the People of

the State of Michigan, and the State of Michigan. This Statement is not intended to constitute a

responsive pleading and does not respond to individual allegations contained in the Complaint.

Therefore, failure to admit or deny any allegation shall not be construed as an admission of their

truth. In making this Statement, Verde reserves all rights to file a motion pursuant to Rule 12 of

the Federal Rules of Civil Procedure and to assert any crossclaims, counterclaims or other third-

party actions.

                                     GENERAL DENIAL

       Pursuant to Rule 8(b)(3) of the Federal Rules of Civil Procedure, Verde denies generally

and specifically each and every allegation set forth in the Complaint, and Verde demands strict

proof of the causes of action by a preponderance of the evidence and/or by clear and convincing

evidence as required by law. Verde further denies that Plaintiffs have sustained damages or are


                                                1
    2:18-mn-02873-RMG              Date Filed 01/22/21    Entry Number 1125        Page 2 of 8




entitled to relief of any type, by reason of any act, breach, or omission on the part of Verde or

anyone acting on Verde’s behalf.

                                    AFFIRMATIVE DEFENSES

        Verde asserts the following affirmative defenses in response to the averments in the

Complaint filed in the above-captioned actions:

        1.      The Complaint, and each cause of action or count alleged therein, fails to state

facts sufficient to constitute a claim upon which relief may be granted against Verde.

        2.      The court in which the action was filed, or which Plaintiffs have designated as the

“Home Venue,” lacks personal jurisdiction over Verde, and the Complaint should therefore be

dismissed under Rule 12(b)(2) of the Federal Rules of Civil Procedure.

        3.      Plaintiffs’ claims are barred or limited for lack of standing.

        4.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the applicable statutes of limitations.

        5.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the applicable statutes of repose.

        6.      The Complaint, and each cause of action or count alleged therein, fails to join

necessary parties.

        7.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, because Verde is entitled to immunity from suit under the government contractor defense.

See Boyle v. United Technologies Corp., 487 U.S. 500 (1988).

        8.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, by the doctrine of laches.




                                                   2
    2:18-mn-02873-RMG            Date Filed 01/22/21       Entry Number 1125         Page 3 of 8




         9.      The Complaint, and each alleged claim contained therein, is barred, in whole or in

part, because Plaintiffs are not the real parties in interest or lack capacity to bring their claims,

including claims indirectly maintained on behalf of their citizens and/or customers and claims

brought as parens patriae.

         10.     Plaintiffs’ claims are not ripe and/or have been mooted.

         11.     Plaintiffs’ claims are or may be barred, in whole or in part, to the extent they have

failed to exhaust administrative remedies.

         12.     Plaintiffs’ claims may be barred, in whole or in part, by the doctrine of unclean

hands.

         13.     Plaintiffs’ claims may be barred, in whole or in part, by the doctrines of estoppel

and/or waiver.

         14.     Plaintiffs’ claims may be barred, in whole or in part, by the doctrines of res

judicata and collateral estoppel.

         15.     Plaintiffs’ claims are barred in whole or in part under the bulk supplier, component

part supplier, sophisticated-purchaser, sophisticated-user, sophisticated intermediary, and/or

knowledgeable- user doctrines or other similar or related doctrines available under applicable

law.

         16.     Any injuries and/or damages sustained by Plaintiffs may have been caused or

contributed to by the intent or actual conduct of Plaintiffs and/or other persons, firms,

corporations, or entities over whom Verde had no control or right of control and for whom Verde

is not responsible.

         17.     Any injuries and/or damages sustained by Plaintiffs are barred by the doctrines of

intervening cause and/or superseding cause.




                                                   3
    2:18-mn-02873-RMG             Date Filed 01/22/21       Entry Number 1125          Page 4 of 8




        18.       Plaintiffs’ claims are or may be barred, in whole or in part, to the extent that

Verde’s products were unforeseeably misused or altered.

        19.       Plaintiffs’ claims are or may be barred, in whole or in part, by the doctrine of

election of remedies.

        20.       Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’

claims were properly made by individuals on whose behalf or for whose alleged damages

Plaintiffs seek to recover.

        21.       Plaintiffs’ claims are or may be barred, in whole or in part, under applicable

common law or statutory doctrines, including but not limited to avoidable consequences,

voluntary exposure, assumption of risk, and open and obvious risk.

        22.       Plaintiffs’ claims are or may be barred, in whole or in part, because Verde used

proper methods in designing, testing, and manufacturing their products in conformity with (i)

federal and state regulations, standards, specifications, and laws in effect; (ii) available

knowledge and research of the scientific and industrial communities; (iii) generally recognized

and prevailing industry standards; and (iv) state of the art in existence at the time the design was

prepared and the products were manufactured and tested.

        23.       Plaintiffs’ claims are or may be barred, in whole or in part, because any alleged

levels of contamination did not exceed any applicable laws or binding regulatory standards at the

relevant times.

        24.       Plaintiffs’ claims are or may be barred, in whole or in part, because federal, state,

and/or local authorities authorized, ratified, or were aware of and acquiesced in actions by Verde

that are the subject of Plaintiffs’ claims. Verde is not responsible or liable for any acts or omissions

undertaken by or at the direction of any governmental authority or agency.




                                                    4
    2:18-mn-02873-RMG           Date Filed 01/22/21      Entry Number 1125          Page 5 of 8




       25.     Plaintiffs’ claims are or may be barred, in whole or in part, by the doctrine of

primary jurisdiction.

       26.     Plaintiffs’ claims are or may be barred, in whole or in part, under the doctrine of

Federal Preemption, including without limitation express preemption, implied conflict

preemption, and field preemption, pursuant to any applicable statutes, regulations, guidance

documents, notices, military specification, and policy statements, enacted and/or promulgated

and/or issued by Congress, federal agencies, or the executive branch, including, without

limitation, to the extent Plaintiffs’ claims constitute an impermissible challenge to a response or

remediation action under CERCLA, 42 U.S.C. § 9613(h).

       27.     Plaintiffs’ claims are or may be barred, in whole or in part, to the extent that any

warranties, relief, or remedies were disclaimed and/or are limited by applicable provisions of the

UCC or any applicable agreements.

       28.     Plaintiffs’ warranty claims, if any, are or may be barred, in whole or in part,

because Plaintiffs did not provide Verde reasonable notice of any alleged breach.

       29.     Plaintiffs’ warranty claims, if any, are or may be barred, in whole or in part, by

the voluntary payment doctrine and/or the partial payment doctrine.

       30.     Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Verde, and in the event that Verde

is found to be liable to Plaintiffs, Verde will be entitled to indemnification, contribution, and/or

apportionment.

       31.     Verde asserts its right to allocation or apportionment of fault pursuant to applicable

state law, as well as its right to a proportionate reduction of any damages found against Verde




                                                  5
    2:18-mn-02873-RMG            Date Filed 01/22/21       Entry Number 1125          Page 6 of 8




based on the negligence or other conduct of any settling tortfeasor and/or responsible third party

and/or Plaintiffs.

        32.     Plaintiffs’ claims against Verde are barred or limited by the economic loss rule.

        33.     Plaintiffs may have failed or refused to exercise reasonable care and diligence to

avoid loss and minimize damages and, therefore, may not recover for losses that could have been

prevented by reasonable efforts on their part, or by expenditures which might reasonably have

been made. Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate

damages, if any.

        34.     Plaintiffs’ Complaint is barred, in whole or in part, by the doctrines of acquiescence,

accord and satisfaction, ratification, settlement, or release.

        35.     Plaintiffs’ claims against Verde are or may be barred, in whole or in part, under

the firefighter/fireman’s rule and/or public duty doctrine.

        36.     Plaintiffs’ claims are or may be barred in whole or in part under the free public

services doctrine or municipal cost recovery rule.

        37.     Plaintiffs’ claims are or may be barred for lack of proximate causation between any

alleged act or omission of Verde and the claims, damages, and harm alleged in the Plaintiffs’

Complaint.

        38.     Plaintiffs’ claims against Verde that arise from the use of Mil-spec foam products

are barred because Verde has never manufactured or sold Mil-spec foam products.

        39.     Plaintiffs’ claims for trespass or nuisance are or may be barred in whole or in part

because any alleged trespass or nuisance was unintentional, unforeseen, a necessity, and/or de

minimis and therefore non-compensable.




                                                   6
    2:18-mn-02873-RMG           Date Filed 01/22/21         Entry Number 1125        Page 7 of 8




       40.     Plaintiffs’ claims are or may be barred in whole or in part because there was not

an alternative feasible design for the products at issue.

       41.     Plaintiffs’ claims are or may be barred in whole or in part due to a lack of privity

between the Plaintiffs and Verde.

       42.     Plaintiffs’ claims are barred in whole or in part for failing to link any exposure or

injuries to any product(s) designed, manufactured, and/or distributed by Verde.

       43.     Plaintiffs’ claims for punitive or exemplary damages are or may be barred or

limited to the extent they violate Verde’s due process rights and applicable state law.

       44.     Verde reserves the right to assert all applicable defenses under Federal Rules of

Civil Procedure 8(c) and 12(b), as investigation and discovery proceeds.

       45.     Verde adopts by reference any additional applicable defense pleaded by any other

Defendants not otherwise pleaded herein.

       46.     Verde adopts by reference any additional applicable defense asserted by Verde

prior to transfer in any case transferred to this MDL.

         Verde does not admit or acknowledge that it bears the burden of proof and/or burden of

 persuasion with respect to any of the above defenses. All of the preceding defenses are pled in

 the alternative and none constitutes an admission that Verde is liable to Plaintiffs, that Plaintiffs

 have been or will be injured or damaged in any way, or that Plaintiffs are entitled to any relief

 whatsoever. Verde reserves its rights to (i) rely on any and all defenses and presumptions set

 forth in or arising from any rule of law or statute of any state for which substantive law might

 control the relevant action, (ii) rely upon any other defenses set forth in any Answer or disclosure

 of affirmative defenses of any Defendant in the above- captioned action (including, without

 limitation, any case transferred to the above-captioned action), (iii) rely upon any other defenses




                                                  7
  2:18-mn-02873-RMG          Date Filed 01/22/21      Entry Number 1125        Page 8 of 8




that may become apparent during fact or expert discovery in this matter, and (iv) to amend this

document to assert any such defenses.



                                                   s/Rita Bolt Barker
                                                   Rita Bolt Barker (SC Bar Fed. No. 10566)
                                                   WYCHE, PA
                                                   200 East Camperdown Way
                                                   Greenville, SC 29601-3512
                                                   Tel: (864) 242-8235
                                                   Fax: (864) 235-8900
                                                   rbarker@wyche.com

                                                   Attorneys for Defendant Verde
                                                   Environmental, Inc.




                                              8
